Citation Nr: 0524185	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating, in excess of 10 
percent, for a left knee patella injury, with chondromalacia.

2.  Entitlement to service connection for a right knee 
strain, claimed as secondary to a service-connected left knee 
disability.

3.  Entitlement to service connection for a right ankle 
strain/ruptured Achilles, claimed as secondary to a service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	State of Nevada Office of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The issue of entitlement to a disability rating, in excess of 
10 percent, for a left knee patella injury, with 
chondromalacia, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The right knee strain was not shown in service or for 
many years thereafter and the most probative evidence of 
record indicates that the veteran's current right knee 
disorder is not causally related to his active service, any 
incident therein, or any service-connected disability.

2.  The right ankle strain/ruptured Achilles disorder was not 
shown in service or for many years thereafter and the most 
probative evidence of record indicates that the veteran's 
current right ankle disorder is not causally related to his 
active service, any incident therein, or any service-
connected disability.


CONCLUSIONS OF LAW

1.  A right knee strain was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§  1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2004).

2.  A right ankle strain/ruptured Achilles disorder was not 
incurred during active service, nor is any such disability 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a July 2004 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in December 2001.   Thereafter, the RO provided 
notice in July 2004.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; Social Security Administration records; statements 
from Ronald E. Slade and Charles W. Anderson; and a VA 
examination report dated in January 2003.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background

In August 1981, the veteran was granted service connection 
for a left knee disability, characterized as old injury left 
patella with probable chondromalacia.  In December 2001, the 
veteran presented claims of entitlement to service connection 
for a right knee strain, and a right ankle strain/ruptured 
Achilles, both claimed as secondary to the service-connected 
left knee disability.  The veteran alleges that his left knee 
became weak and caused his right ankle to slip out of place 
and that he also twisted his right knee.  The veteran has 
submitted lay statements from friends that assert that he can 
only walk with the assistance of crutches and that he has 
fallen on several occasions.  

Service medical are silent as to complaints of a right ankle 
and/or a right knee disorder.  A March 1986 VA examination 
was also silent as to complaints of a right ankle and/or a 
right knee disorder.  With respect to his left knee 
disability, the veteran reported for a June 2001 VA joints 
examination.  At that time, no complaints of right ankle 
and/or right knee pain were noted.  

In January 2003, the veteran reported for a VA joints 
examination.  The veteran related that his right ankle pain 
was due to an accident when his left knee gave out and he hit 
two rocks.  At that time, he stated that he heard a pop in 
his right ankle.  He alleged that he twisted his right knee 
and ankle.  The veteran was diagnosed as having minimal 
bilateral knee early osteoarthritis and right Achilles tendon 
rupture.  The examiner opined that the right ankle and the 
right knee injuries were due to a fall and that it was not at 
least as likely as not due to left knee patellar 
chondromalacia.  

In July 2003, the veteran underwent a Social Security 
Evaluation.  The examiner noted that the veteran apparently 
suffered an Achilles tendon rupture to his right lower 
extremity in 1998, when he walking and his left knee gave out 
on him.  He subsequently fell with his right knee landing on 
a boulder.  Approximately two months later, the veteran 
developed numbness on the right side of his body, wherein he 
was evaluated by the VA and found to have had a stroke.  The 
examiner's clinical impressions included chronic right knee 
pain, etiology not clear; probable bilateral degenerative 
arthritis; and possible right Achilles tendon rupture.  

Social Security records reveal that, in June 1994, the 
veteran injured his right ankle playing basketball.  The 
veteran related that he felt it pop during an apparent 
eversion injury to the right ankle.  Further clarification 
regarding the etiology of the veteran's current right ankle 
and right knee disorders is found in the veteran's own May 
1994 accident report.  He related that while he was playing 
basketball, in the recreational yard, he made a move and 
slipped on some gravel that was on court, wherein he heard a 
loud pop.  


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R.    §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A.          
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

Other than the veteran's lay contentions, the record contains 
no indication that the veteran's current right knee and right 
ankle disorders are causally related to his active service, 
any incident therein, or any service-connected disability.  
Service medical records are silent regarding any complaint or 
finding of a right knee and right ankle disability or injury.  
Similarly, the post-service medical evidence of record is 
negative for any notations of a right knee and/or right ankle 
disorder for years after service separation.  The first 
complaint of right knee and ankle pain was recorded in May 
1994, more than ten years after the veteran's discharge from 
service.  Moreover, there is no medical evidence of record 
that provides a nexus to his period of service.  
Consequently, service connection is not warranted on a direct 
basis.

The veteran, however, claims that his current right knee and 
right ankle disorders are secondary to his service-connected 
left knee patella injury, with chondromalacia.  
Notwithstanding the veteran's allegation, the most probative 
medical evidence of record establishes that the veteran's 
right knee and right ankle disorders are not related to his 
service-connected left knee disability.  

The only medical evidence of record that associates the 
veteran's current right knee and right ankle disorder to his 
left knee disability do so as related by history by the 
veteran.  Rather, the evidence of record relates the 
veteran's current right knee and right ankle disorders to a 
fall and not to his left knee disability.  A January 2003 VA 
examiner explicitly opined that the veteran's current right 
ankle and right knee injuries were not at least as likely as 
not due to the veteran's service-connected left knee 
disability; rather, they were due to a fall.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who actually examined the 
veteran.  In addition, the VA examiner gave a considered 
rationale and based his opinions on a complete review of the 
veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

Furthermore, the veteran's own June 1994 accident report, 
regarding the events surrounding his right ankle injury, make 
no mention of any involvement of the left knee.  Rather, the 
veteran related that while he was playing basketball he 
slipped on some gravel and fell, thereby injuring his right 
ankle.  

The Board notes that the only other evidence of record which 
contradicts the opinion is the opinion of the veteran.  
Although he has argued that his right knee and right ankle 
disorders are causally related to his service-connected left 
knee disability, such opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the Board has considered the veteran's lay 
assertions, they do not outweigh the medical evidence of 
record and the veteran's own narrative.

In summary, as a right knee strain and a right ankle 
strain/ruptured Achilles were not shown in service or for 
many years thereafter, and because the probative evidence of 
record indicates that such disorders are not causally related 
to the veteran's active service or any service-connected 
disability, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a right knee strain or a right ankle strain/ruptured 
Achilles.


ORDER

Service connection for a right knee strain, claimed as 
secondary to a service-connected left knee disability is 
denied.

Service connection for a right ankle strain/ruptured 
Achilles, claimed as secondary to a service-connected left 
knee disability is denied.


REMAND

The veteran has submitted a claim for an increased disability 
rating for his service-connected left knee patella injury, 
with chondromalacia disability.  The veteran was afforded a 
VA examination in January 2003.  The veteran, however, 
contends that since the last examination his disability has 
worsened and that he has experienced several falls.  
Accordingly, in order to ensure the proper adjudication of 
the matter the veteran should be afforded an additional 
orthopedic examination. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the left knee 
disability.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include range of 
motion studies, commentary as to the 
presence of any instability, and the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.

2.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending increased rating 
claim for his left knee disability.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).

	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


